Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 21, 23, 24, 26-30 and 33-38 have been considered but are moot because of the new grounds of rejection presented in the office action.
The examiner has cited U.S. Patent No. 10,46,216 (hereinafter Brown et al.) in view of Liao et al. (2016/0278424) in the double patenting rejection of claims 21, 23, 24, 26, 28-30, 33-35, 43, 45, 46 and 48.
The examiner has cited U.S. Patent No. 10,46,216 (hereinafter Brown et al.) in view of Liao et al. (2016/0278424) and Catalano (2015/0009677) in the double patenting rejection of claim 27.
The examiner has cited U.S. Patent No. 10,46,216 (hereinafter Brown et al.) in view of Liao et al. (2016/0278424) and Catalano (2015/0009677) in the double patenting rejection of claim s 44 and 49.
The examiner has cited Ricketts et al. (2010/0007426) in view of M. Zimmler et al., “A two-colour heterojunction unipolar nanowire light-emitting diode by tunnel injection”, Nanotechnology 18, 395201, 2007 and Pesetski et al. (2011/0241765) to disclose the limitations of amended claims 36-38 and cited Liao et al. (2016/0278424) in view of M. Zimmler et al., "A two-colour heterojunction unipolar nanowire light-emitting diode by tunnel injection", Nanotechnology 18, 395201, 2007 to disclose the limitations of new claim 42

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 24, 26, 28-30, 33-35, 43, 45, 46 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,46,216 (hereinafter Brown et al.) in view of Liao et al. (2016/0278424).

Regarding claim 21, Brown et al. disclose: a unipolar-doped tunneling diodes is one of a light emitting diode or a laser diode, and includes: a bottom n-type layer; a top n-type layer; an undoped or n-type doped middle layer inserted between the top layer and bottom layer, where the middle layer comprises at least two materials which serve as one or more heterojunction tunnel barriers; wherein the top layer and the middle layer, the bottom layer and the middle layer, or both form an interband tunnel barrier for electrons that generate holes by interband tunneling through a forbidden energy gap, wherein the middle layer forms at least one intraband tunnel barrier to control the electron intraband tunneling within an active region of the light emitting diode or the laser diode; and wherein the unipolar-doped tunneling diodes is grown on a substrate (substrate is inherently presenet to support the solid state device).
Brown et al. do not disclose: a method of sterilizing a sample comprising: generating, by a plurality of light emitting diodes, a light emission; and applying at least a portion of the light emission onto a sample having at least one pathogen; wherein at least one concentration of the at least one pathogen is reduced.
Liao et al. disclose: a method of sterilizing a sample comprising: generating, by a plurality of light emitting diodes, a light emission ([0041]); and applying at least a portion of the light emission onto a sample (water) having at least one pathogen; wherein at least one concentration of the at least one pathogen is reduced ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown by forming a plurality of 

Regarding claim 23, Brown as modified discloses: wherein the light emission occurs from an n-doped AlGaN alloy layer having Al in the range 1 - 80% (Brown, claim 2),

Regarding claim 24, Liao as modified discloses: wherein the plurality of unipolar-doped tunneling diodes includes an n-type AlGaN emitter for a selected wavelength (Brown, claim 2).

Regarding claim 26, Brown as modified discloses: wherein the light emission is created by a two-dimensional array of the plurality of unipolar-doped light emitting diode radiating in the UV-C between approximately 240 and 280 nm (Liao, [0041]).

Regarding claim 28, Brown as modified does not disclose: wherein the light emission is applied to the sample at an intensity of at least 1 millijoule per square centimeter (1 mJ/cm2).
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a light emitting device applying light at an intensity value onto a sample to reduce the pathogen concentration. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the intensity of the light emission by routine experimentation.

Regarding claim 29, Brown as modified does not disclose: wherein the light emission is applied to the sample at an intensity of at least 30 millijoule per square centimeter (30 mJ/cm2).
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a light emitting device applying light at an intensity value onto a sample to reduce the pathogen concentration. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the intensity of the light emission by routine experimentation.

Regarding claim 30, Brown as modified discloses: wherein the light emission includes light having a wavelength from approximately 240 to 280 nanometers (Liao, [0041]).

Regarding claim 33, Brown as modified discloses: wherein the at least one pathogen includes a bacteria, a protozoan, an enteric virus, or a bacterial spore, or any pathogen containing one or more of DNA or RNA (Liao, [0041]).

Regarding claim 34, Brown as modified discloses: wherein the at least one pathogen includes at least one of Escherichia coli, Vibrio cholerae, a Campylobacter species, Salmonella enterica, a species of genus Staphylococcus, a species of genus Streptococcus, a protozoan, and an influenza virus (Liao, [0041]).

Regarding claim 35, Brown as modified discloses: wherein the sample further comprises water (Liao, [0041]).

Regarding claim 43, Brown as modified discloses: wherein the at least one unipolar doped light emitting diode or laser diode exhibits a negative differential resistance (inherent for the unipolar tunneling diode of Brown as modified).

Regarding claim 45, Brown as modified discloses: wherein the sample is selected from the group consisting of water, food, surfaces, and objects (water) (Liao, [0041]).

Regarding claim 46, Brown as modified do not disclose: wherein the substrate includes GaN, AIN, sapphire, or Si.
The examiner takes official notice that a substrate formed of GaN, AIN, sapphire, or Si was well known in the art before the time of filing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown as modified by forming a substrate comprising GaN, AIN, sapphire, or Si in order to support the unipolar-doped diode.

Regarding claim 48, Brown as modified do not disclose: wherein the plurality of unipolar-doped tunneling diodes are arranged in parallel on the substrate.
The examiner takes official notice that a plurality of unipolar-doped tunneling diodes are arranged in parallel on the substrate was well known in the art before the time of filing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown as modified by forming a plurality of unipolar-doped tunneling diodes in parallel on the substrate in order to be able to independently control each diode.

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,46,216 (hereinafter Brown et al.) in view of Liao et al. (2016/0278424) and Catalano (2015/0009677).

Regarding claim 27, Brown as modified discloses: wherein the light emission is created by a two-dimensional array of the plurality of unipolar-doped light emitting diode radiating in the UV-C between approximately 240 and 280 nm (Liao, [0041]).
Liao as modified does not disclose: wherein the array is coupled to free space through a parabolic reflector, thereby creating a collimated output with high and uniform illumination intensity.
Catalano discloses: an array of light emitting diodes wherein the array is coupled to free space through a parabolic reflector (Fig. 5A, [0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown as modified by coupling a parabolic reflector to the device in order to increase the output power of the device and to collimate the output.

Claims 44 and 49 rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,46,216 (hereinafter Brown et al.) in view of Liao et al. (2016/0278424) and Schnee et al. (2003/0098352).

Regarding claim 44, Brown as modified does not disclose: wherein the plurality of diodes are at least partially contained within an instrument configured to be hand held and wherein the light emission is collimated.
Schnee et al. disclose: diode contained within an instrument configured to be hand held and wherein the light emission is collimated ([0008]). It would have been obvious to one of ordinary skill in 

Regarding claim 49, Brown as modified discloses: wherein the hand held instrument has a pistol shaped configuration (Cover page, [0008]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ricketts et al. (2010/0007426) in view of M. Zimmler et al., “A two-colour heterojunction unipolar nanowire light-emitting diode by tunnel injection”, Nanotechnology 18, 395201, 2007 and Pesetski et al. (2011/0241765).

Regarding claim 36, Ricketts et al. discloses: a co-planar waveguide resonator comprising a co-planar waveguide (Fig. 20a, [0133]). 
Ricketts et al. do not disclose: at least one resonant tunneling diode; wherein an end of the co-planar waveguide is a short; and wherein an electrical oscillation of the resonant tunneling diode is self-sustaining.
Zimmler et al. disclose: a resonant tunneling diode (Fig. 2, Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ricketts by coupling the light emitting device of Zimmler to the co-planar waveguide in order to transmit the optical output over a longer distance. 
Ricketts as modified does not disclose: wherein an end of the co-planar waveguide is a short; and wherein an electrical oscillation of the resonant tunneling diode is self-sustaining.
Pesetski et al. disclose: an end of the co-planar waveguide is a short ([0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Taylor as modified by forming a short at an end of the co-planar waveguide in order to provide the shunting impedance. The device as modified discloses: wherein an electrical oscillation of the resonant tunneling diode is self-sustaining.

Regarding claim 37, Taylor as modified discloses: further comprising a bias circuit configured to controllably cause the resonant tunneling diode to emit light (inherent, bias circuit must be present to cause tunneling diode to emit light).

Regarding claim 38, Ricketts as modified does not explicitly disclose: wherein the electrical oscillations turn the resonant-tunneling diode light emitter from off to on, creating a square-wave like light-emission behavior of an optical clock.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical transmission line relaxation oscillator comprising a resonant tunneling diode being turned off and on by electrical oscillations. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the turn on and turn off time (turn on, turn off time determines square-wave like light emission behavior) by routine experimentation.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2016/0278424) in view of M. Zimmler et al., "A two-colour heterojunction unipolar nanowire light-emitting diode by tunnel injection", Nanotechnology 18, 395201, 2007.

Regarding claim 42, Liao et al. disclose: a method of sterilizing a sample comprising: generating, a light emission ([0041]); and applying at least a portion of the light emission onto a sample (water) having at least one pathogen; wherein at least one concentration of the at least one pathogen is 
Liao et al. do not disclose: generating, by a unipolar-doped tunneling diode, wherein a top ohmic contact formed on the diode includes an n-type AlGaN layer doped in the range 5x1016 to 2x1020 cm-3.
Zimmler et al. disclose: generating ultraviolet light by a unipolar-doped tunneling diode (Fig. 2, Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liao by using the light emitting device of Zimmler in order to obtain a more efficient light emitting device.
Liao as modified does not disclose: wherein a top ohmic contact formed on the diode includes an n-type AlGaN layer doped in the range 5x1016 to 2x1020 cm-3.
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as n-type AlGaN layer doped in the range 5x1016 to 2x1020 cm-3 for the top ohmic contact of unipolar-doped tunneling diode based on its suitability for the device.  

Allowable Subject Matter
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 47 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the top layer and the middle layer, the bottom layer and the middle layer, or both form an interband tunnel barrier for electrons that generate holes by interband Zener tunneling through a forbidden energy gap, wherein the middle layer forms at least one intraband tunnel barrier to control the electron intraband tunneling within an active region of the light emitting diode or the laser diode.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828